Citation Nr: 1645422	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder, anxiety disorder, and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1996 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran then filed an additional claim in August 2014 for service connection for an acquired psychiatric condition, to include anxiety disorder, and major depressive disorder.  As the Board regards these claims as originating as a claim for service connection for an acquired psychiatric disorder, the issues have been recharacterized on the title page accordingly.  

The Veteran had requested a Central Office hearing before the Board as part of his appeal.  However, he did not appear for the hearing scheduled in June 2016, and he has not provided a reason for not appearing and has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is deemed withdrawn. 38 C.F.R. § 20.704 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim for service connection for an acquired psychiatric condition must be remanded for further development to ensure that it is afforded every consideration.  

The Veteran reported overseas service at Camp Commando in Kuwait in 2003.  See Notice of Disagreement, October 20, 2009.  However, VA noted in an August 13, 2009 memorandum that the Veteran had not provided sufficient evidence to allow for meaningful research of records for verification of his overseas military service.  Despite the August 2009 finding, the Board notes that his DD-214 indicates that he had four months and four days of foreign service, he was awarded a Global War on Terror Expeditionary Medal, and a post-deployment health checklist was completed and associated with his service treatment records (STRs) in June 2003.  Based on that evidence, further steps must be taken to verify the Veteran's service in Kuwait.   

Further, the Veteran has stated that he has pictures of himself in Kuwait and that he was contacting the Naval Board of Corrections in order to correct his records to reflect his overseas deployment.  Efforts to obtain this evidence and information should be undertaken.

Finally, the Veteran was diagnosed with PTSD in January 2009 by a VA psychologist and underwent several counseling sessions for the condition after diagnosis.  The last VA treatment record for PTSD dates from April 2009.  The Veteran's outstanding VA treatment records dating from April 2009 forward must also be obtained from the San Diego, California VA Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the San Diego, California VA Medical Center, dated from April 2009, forward.  

2.  Ask the Veteran to submit the pictures of himself in Kuwait, as well as all documents and correspondence concerning his contact with the Naval Board of Corrections to correct his military records to refect his overseas deployment.  

3.  Provide the Veteran with the opportunity to complete and submit a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  He should be asked to submit a specific and detailed statement describing his alleged stressors. He should be informed that specific dates, locations, circumstances and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.

4.  If necessary, undertake appropriate development to verify the location of the Veteran's foreign service.  As noted above, his DD-214 indicates that he had four months and four days of foreign service, he was awarded a Global War on Terror Expeditionary Medal, and a post-deployment health checklist was completed and associated with his service treatment records in June 2003. 

5.  If necessary, undertake appropriate development to corroborate the Veteran's reported in-service stressors, including running for his life during rocket and mortar attacks while stationed at Camp Commando in Kuwait in 2003 during Operation Iraqi Freedom and any additional stressor statements reported on VA Form 21-0781.  

6.  Next, schedule the Veteran for an examination with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of any currently diagnosed psychiatric disorders.

The content of the entire electronic claims file, to include a complete copy of this Remand must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner must identify all current psychiatric disorder(s) found to be present.  The examiner should clearly indicate whether the Veteran has PTSD in accordance with the appropriate DSM criteria.

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only identifiable, established stressor(s) may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).

For any psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that it had its clinical onset during active service or is related to any incident of service, to include the Veteran's claimed stressors and/or his in-service head injury (for which he has been awarded service connection for residuals of a traumatic brain injury).

The examiner is requested to provide a rationale for any opinion provided.

7.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




